DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  This claim recites the limitation “The testing system of claim 1 wherein …” in line 1.  It appears that a comma is missing between “claim 1” and “wherein”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  This claim recites the limitation “A universal adapter method comprising.” in line 1.  It appears that a period was accidentally used at the end of term comprising and should be changed to a colon.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The claim recites the limitation “The universal adapter method of claim 0, …” in line 1.  It appears that “claim 0” is meant to be “claim 10” which claim 11 appears to be a dependent claim of.  Appropriate correction is required.  For the purpose of examination, claim 11 will be treated as a dependent claim of claim 10.
Claim 16 is objected to because of the following informalities:  This claim recites the limitation “a loadboard” in lines 2-3.  It appears that this limitation if referring back to the original recitation of the limitation found in claim 15 line 3.  Thus the limitation in claim 16 should be changed to “the loadboard”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation “a DUT” in line 2.  This limitation is confusing since a plurality of DUTs are claimed in claim 15 line 5 and it is not clear if the DUT of claim 17 is supposed to be referring back to the plurality of DUTs or is a singular DUT from the plurality of DUTs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushnick et al. 2015/0028908 (called Kushnick hereinafter).

Regarding independent claim 1, Kushnick teaches, in Figures 3 and 4, a testing system (Fig. 3) comprising: 
a loadboard (380) including multiple universal interfaces with the same coupling configuration (para [0073]); 
a plurality of devices under test (DUTs) (372A-372M) including a plurality of DUT interfaces respectively (Figs. 3 and 4; DUTs 372A-372M has an interface that allow connection to the loadboard), wherein a first one of the plurality of DUT interfaces includes a different coupling configuration than a second one of the plurality of DUT interfaces (para [0073]; DUTs may have an DUT adapter to convert the configuration of the DUT to the appropriate configuration of the loadboard, thus the DUTs may have different configurations from each other); and 
a plurality of universal adapters (para [0073]; DUT adapter may be used for each DUT) including a plurality of matching universal interfaces that match the plurality of universal interfaces in the loadboard respectively (para [0073]; DUT adapter has at least two interfaces with a interface to allow connection between the DUT adapter and the loadboard), and a plurality of matching DUT interfaces that match the plurality of DUT interfaces in the respective DUTs (para [0073]; DUT adapter with another interface to allow connection between the adapter and the DUT), wherein the plurality of universal adapters are selectively coupled to the loadboard (Figs. 3 and 4) and the plurality of universal adapters are selectively coupled to the DUTs, respectively (Figs. 3 and 4; para [0073]).

Regarding claim 2, Kushnick teaches the testing system of claim 1, and further teaches wherein one of the plurality of matching universal interfaces includes multiple matching universal couplers that respectively match universal couplers included in one of the plurality of universal interfaces (Figs. 3 and 4; para [0073], the DUT adapter would have couplers/pins for a particular configuration to allow conversion of the configuration of the connection between the DUT and DUT adapter as well as the DUT adapter and the loadboard).

Regarding claim 3, Kushnick teaches the testing system of claim 1, and further teaches wherein one of the plurality of matching DUT interfaces includes multiple matching DUT couplers that respectively match DUT couplers included in one of the plurality of DUT interfaces (Figs. 3 and 4; para [0073], the DUT adapter would have couplers/pins for a particular configuration to allow conversion of the configuration of the connection between the DUT and DUT adapter as well as the DUT adapter and the loadboard).

Regarding claim 4, Kushnick teaches the testing system of claim 1, and further teaches, in Figures 3 and 4, wherein a DUT coupler included in a first one of the plurality of DUT interfaces is different than a than a DUT coupler included in a second one of the plurality of DUT interfaces (para [0073]; DUTs may have an DUT adapter to convert the configuration of the DUT to the appropriate configuration of the loadboard, thus the DUTs may have different configurations from each other).

Regarding claim 5, Kushnick teaches the testing system of claim 1, and further teaches wherein a connector in one of the plurality of universal interfaces is the same type of connector as a respective connector that is in another one of the plurality of universal interfaces (para [0073]; multiple DUTs with similar configurations but different from the configuration of the loadboard may use DUT adapters to allow communication between the DUT and the loadboard).

Regarding claim 6, Kushnick teaches the testing system of claim 1, wherein a connector in one of the plurality of DUT interfaces is a different type of connector than a respective connector that is in another one of the plurality of DUT interfaces (para [0073]; DUTs may have an DUT adapter to convert the configuration of the DUT to the appropriate configuration of the loadboard, thus the DUTs may have different configurations and connectors from each other).

Regarding independent claim 10, Kushnick teaches, in Figures 3 and 4, a universal adapter method (Figs. 3 and 4) comprising. 
coupling a plurality of DUT's (372A-372M) to a respective plurality of universal adapters (para [0073]; DUTs may have a DUT adapter), wherein one of the plurality of DUT's is configured with a different coupling form factor than another one of the plurality of DUT's (para [0073]; DUTs may have an DUT adapter to convert the configuration of the DUT to the appropriate configuration of the loadboard, thus the DUTs may have different configurations from each other); 
coupling the plurality of universal adapters to a respective plurality of universal interfaces included in a test loadboard (Figs. 3 and 4; para [0073-0074]), wherein the plurality of universal interfaces have the same coupling form factor (para [0073]; DUT adapter to convert DUT form factor to conform the to form factor of the loadboard); and 
testing the DUTs (para [0074]).

Regarding claim 11, Kushnick teaches the universal adapter method of claim 0, and further teaches wherein the plurality of DUT's are removable from the respective plurality of universal adapters, and the plurality of universal adapters are removable from the respective plurality of universal interfaces (para [0073], the DUT adapters would be removable from the DUTs when the adapter is not required, also the adapters and interfaces is removable by one skilled of the art by opening the adapter and physical removing the components).

Regarding claim 12, Kushnick teaches the universal adapter method of claim 10, and further teaches wherein one of the plurality of DUT's is a first type of device and another one of the plurality of DUT's is a second type of device (para [0073]; DUTs may have an DUT adapter to convert the configuration of the DUT to the appropriate configuration of the loadboard, thus the DUTs may have different configurations from each other and would encompass situations where there are only two types of configurations used as DUTs).

Regarding claim 13, Kushnick teaches the universal adapter method of claim 10, and further teaches wherein the plurality of DUTs are coupled to test equipment that includes the test loadboard without changing out the test loadboard (Fig. 3; with the current DUTs, with associated DUT adapters, connected to the loadboard there is no need to change the loadboard).

Regarding claim 14, Kushnick teaches the universal adapter method of claim 10, and further teaches wherein a DUT interface in one of the plurality of DUTs is different than another DUT interface in another one of the plurality DUTs (para [0073]; DUTs may have an DUT adapter to convert the configuration of the DUT to the appropriate configuration of the loadboard, thus the DUTs may have different configurations from each other).

Regarding independent claim 15, Kushnick teaches, in Figures 3 and 4, a universal adapter (Figs. 3 and 4) comprising: 
a matching universal interface (para [0073]; DUT adapter has at least two interfaces with a interface to allow connection between the DUT adapter and the loadboard) configured to selectively couple with universal interfaces included in a loadboard (380); 
a matching device under test (DUT) interface (para [0073]; DUT adapter with another interface to allow connection between the adapter and the DUT) configured to selectively couple with a plurality of DUTs (372A-372M); and 
a universal adaptor internal interface coupled to the matching universal interface and the matching device under test (DUT) interface, wherein the universal adaptor internal interface is configured to coordinate the transition of signal communication between matching universal interface and matching DUT interface (Figs. 3 and 4; para [0073], the purpose of the DUT adapter is to convert the connection and signal configuration of the DUT to match with the connection and signal configuration of the loadboard, thus the DUT adapter will have the universal adaptor internal interface to coupled to both the loadboard and the DUT to convert the communication configuration to allow appropriate communication between the DUT and loadboard).

Regarding claim 16, Kushnick teaches the universal adapter of claim 15, and further teaches wherein the matching universal interface includes a matching universal coupler that matches a universal coupler included in a loadboard (Figs. 3 and 4; para [0073], the DUT adapter would have couplers/pins for a particular configuration to allow conversion of the configuration of the connection between the DUT and DUT adapter as well as the DUT adapter and the loadboard).

Regarding claim 17, Kushnick teaches the universal adapter of claim 15, and further teaches wherein the matching DUT interface includes a matching DUT coupler that matches a DUT coupler included in a DUT (Figs. 3 and 4; para [0073], the DUT adapter would have couplers/pins for a particular configuration to allow conversion of the configuration of the connection between the DUT and DUT adapter as well as the DUT adapter and the loadboard).

Regarding claim 18, Kushnick teaches the universal adapter of claim 17, and further teaches wherein the matching DUT coupler is different than another matching DUT coupler included in another universal adapter (Figs. 3 and 4; para [0073]; DUTs may have an DUT adapter to convert the configuration of the DUT to the appropriate configuration of the loadboard, thus the DUTs may have different configurations from each other which would encompass couplers/pins that would match with their associated configuration between the adapter and DUTs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushnick in view of Matsuura et al. 2005/0174105 (called Matsuura hereinafter).

Regarding claim 7, Kushnick teaches the testing system of claim 1, but fails to teach wherein one of the plurality of universal interfaces includes a co-axial connector.
Matsuura teaches, in Figure 3, wherein one of the plurality of universal interfaces includes a co-axial connector (para [0028], coaxial cables 316a and 318a).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kushnick with the use of coaxial cables to communicate with the DUT as described by Matsuura for the purpose of using a known type of communication medium to communicate between devices used in a testing environment.

Regarding claim 19, Kushnick teaches the testing system of claim 15, but fails to teach wherein the universal interface includes a co-axial connector.
Matsuura teaches, in Figure 3, wherein the universal interface includes a co-axial connector (para [0028], coaxial cables 316a and 318a).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kushnick with the use of coaxial cables to communicate with the DUT as described by Matsuura for the purpose of using a known type of communication medium to communicate between devices used in a testing environment.

Claim(s) 8-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushnick in view of Champoux 2018/0224502.

Regarding claim 8, Kushnick teaches the testing system of claim 1, but fails to teach wherein one of the plurality of DUT interfaces includes a serial advanced technology attachment (SATA) connector.
Champoux teaches wherein one of the plurality of DUT interfaces includes a serial advanced technology attachment (SATA) connector (para [0037]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kushnick with the use of SATA interfaces to communicate with the DUT as described by Champoux for the purpose of using a known type of communication medium to communicate between devices used in a testing environment.

Regarding claim 9, Kushnick teaches the testing system of claim 1, but fails to teach wherein one of the plurality of DUT interfaces includes a nonvolatile memory express (NVMe) connector.
Champoux teaches wherein one of the plurality of DUT interfaces includes a nonvolatile memory express (NVMe) connector (para [0037]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kushnick with the use of NVMe interfaces to communicate with the DUT as described by Champoux for the purpose of using a known type of communication medium to communicate between devices used in a testing environment.

Regarding claim 20, Kushnick teaches the testing system of claim 15, wherein the DUT interfaces include a serial advanced technology attachment (SATA) connector.
Champoux teaches wherein the DUT interfaces include a serial advanced technology attachment (SATA) connector (para [0037]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kushnick with the use of SATA interfaces to communicate with the DUT as described by Champoux for the purpose of using a known type of communication medium to communicate between devices used in a testing environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Su et al. discloses “Test system and method” (see 2018/0313889)
Chan et al. discloses “Test architecture having multiple FPGA based hardware accelerator blocks for testing multiple DUTs independently” (see 2014/0236525)
Weimer discloses “Interface adapter for automatic test systems” (see 2003/0197521)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2858                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858